Citation Nr: 0622165	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  03-02 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES


1.  Entitlement to an increased evaluation for Osgood 
Schlatter's Disease with degenerative joint disease, right 
knee, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for Osgood 
Schlatter's Disease with degenerative joint disease, left 
knee, currently evaluated as 20 percent disabling.

3.  Entitlement to a compensable rating for limitation of 
extension of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Washington, D.C.  
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

This case was previously remanded for VCAA notice and 
additional development, in a May 2005 Board decision.  

While the case was on appeal, the RO increased the disability 
evaluation assignment to 20 percent for moderately limited 
motion due to pain, for the right and left knee respectively, 
effective October 30, 2001 the date of the receipt of the 
veteran's claim for increased ratings.


FINDINGS OF FACT

1.  Osgood Schlatter's Disease with degenerative joint 
disease, right knee, is currently manifested by insignificant 
laxity and joint instability of a mild nature, with 
additional functional loss due to pain brought on by 
repetitive use. 

2.  Osgood Schlatter's Disease with degenerative joint 
disease, left knee, is currently manifested by insignificant 
laxity of a mild nature, with additional functional loss due 
to pain brought on by repetitive use.

3.  Extension of the right knee lacks 10 degrees for full 
extension.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for Osgood Schlatter's Disease with degenerative joint 
disease of the right knee have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5256, 5257, 5260, 5261, 5262 (2005).

2.  The criteria for an evaluation in excess of 20 percent 
for Osgood Schlatter's Disease with degenerative joint 
disease of the left knee have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5256, 5257, 5260, 5261, 5262 (2005).

3.  The criteria for a 10 percent evaluation, for limitation 
of extension of the right knee, have been met from August 5, 
2005.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim for increased disability 
ratings for his knees was received in October 2001.  In 
correspondence dated in February 2005, he was notified of the 
provisions of the VCAA as they pertain to the issue of 
increased ratings.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
veteran identified VA treatment records which the RO 
obtained.  The appellant has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has assisted the 
veteran in the development of his claim in accordance with 
applicable laws and regulations.  Accordingly, the Board will 
address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Because 
of the decision rendered in this case, there has been 
substantial compliance with all pertinent VA law and 
regulations as stated above, to move forward with 
adjudication of this claim would not cause any prejudice to 
the veteran.  

Factual Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. § 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.

The Knee and Leg
500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005)

501
0
Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2005)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5526 (2005)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005)

526
1
Leg, limitation of extension of:

Extension limited 
to 45°  
50

Extension limited 
to 30°
40

Extension limited 
to 20°
30

Extension limited 
to 15°
20

Extension limited 
to 10°
10

Extension limited 
to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005)

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10


 
38 C.F.R. § 4.71, Plate II (2005)


The veteran is currently in receipt of a 20 percent 
disability rating for his right and left knee, secondary to 
his limited range of motion testing which the RO determined 
met the criteria for a moderate disability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2005).  He contends that he 
is, at a minimum, entitled to a 30 percent evaluation.

The Board finds that the evidence does not warrant a 
disability rating in excess of 20 percent under Diagnostic 
Code 5257 as there is not evidence to suggest a severe 
impairment of the veteran's knees.  

VA outpatient treatment records from 2001 indicate the 
veteran was treated for bilateral progressive knee pain.  X-
rays showed no fractures or dislocations; but possibly 
bilateral Osgood-Schlatter disease changes and mild 
degenerative disease.  

During a December 2001 VA orthopedic examination, the veteran 
complained of pain around the kneecaps, with the left knee 
sometimes giving away.  He had not missed any work and was 
not incapacitated at home by his knees, except when he used 
the stairs.  Objective examination of the knees found no 
effusion, but grossly abnormal bony prominences or tibial 
tuberosities.  There was pain to palpation along the medical 
and lateral jointlines of both knees and pain over the 
patellae and down the tibial tuberosities.  Passive extension 
was noted to cause some crepitus in both knees.  There was 
negative anterior and posterior drawer test as well as 
McMurray's and Lachmans's test.  He was able to extend to 0 
degrees and flex to 100 degrees with some pain, in his left 
knee.  His right knee was able to extend to 0 degree and flex 
to 110 degrees again with some pain.  The examiner noted mild 
degenerative joint disease bilaterally.  

The veteran underwent a VA examination in August 2005.  He 
complained of bilateral knee pain.  The right knee hurt all 
the time, while the left knee hurt when climbing stairs.  The 
veteran was 5'11'' tall and weighed over 300 pounds.  He 
walked for exercise.  He was employed by a government 
transportation agency, but did not indicate that he had 
missed work due to his knees.  He submitted a July 2005 X-
rays of his right knee taken by his personal physician, which 
indicated moderate narrowing of patello-femoral joint space 
and cortical irregularity involving the tibia tuberacle.  The 
diagnostic impression was mild osteoarthritis of the right 
knee.  The VA examiner noted that the veteran walked into the 
examination room with a mild limp, but without assistive 
devices.  Range of motion testing revealed the right knee 
lacked 10 degrees of full extension and active flexion was to 
100 degrees; both movements with pain.  The left knee was 
noted to have full active extension and 95 degrees of active 
flexion, also with pain.  There was an additional 5 degrees 
of painful passive flexion of both knees.  Collateral and 
cruciate ligaments of both knees were not felt to be 
significantly loose or lax upon evaluation.  Repetitious 
movement caused pain in his right knee.  In addition, X-ray 
studies indicated bilateral tibiofemoral mild arthropathy.  
There were also bilateral inferior patellar calcifications, 
bilateral focal exostosis, and bilateral Osgood-Schlatter 
changes.

The Board finds that assignment of a 20 percent evaluation 
for impairment of both the right and left knee, with motion 
limited by pain, was proper.  It is evident that the both 
knees are affected by some insignificant (mild) laxity, and 
the right knee also shows some insignificant (mild) 
instability.  However, with repetitive use, pain is 
increased, to the extent, that in toto, moderate impairment 
is demonstrated.  The medical evidence from October 2001 to 
present does not demonstrate impairment equivalent to severe 
disability of either knee.  The Board notes that upon 
observation at the most recent examination, the veteran had 
normal strength, reflexes and gait.  The veteran informed the 
examiner that sees his physicians only an occasional basis 
and is then prescribed medicines and exercises.  No current 
right or left knee symptomalogy other than some discomfort of 
the tibia tuberacle area upon pressure, secondary to Osgood 
Schlatter's disease was found during the examination.  

The Board observes further that no objective findings of 
ankylosis, dislocated or removed cartilage, subluxation or 
lateral instability, or nonunion of the tibia and fibula have 
been noted throughout any of the recent VA examinations.  
Therefore, none of these diagnostic codes are factually 
inapplicable in this case.  See Diagnostic Codes 5256, 5257, 
5258, 5259 and 5262; see also Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

The Board does note; however, that the most recent VA 
examination revealed right knee is limited to 10 degrees of 
active extension.  Under Diagnostic Code 5261, a 10 percent 
disability evaluation may be assigned for extension limited 
to 10 degrees.  Thus, the Board finds that a 10 percent 
evaluation should be assigned for limitation of extension for 
the right knee only.  The left knee had full extension and 
therefore does not meet the criteria under that Diagnostic 
Code.  Neither the left or right knees meet the criteria 
under Diagnostic Code 5260 for limitation of flexion.  

Furthermore, the facts of this case do not warrant a higher 
evaluation.

The Board has also contemplated extraschedular evaluation 
here, but finds that there has been no showing that the 
veteran's service-connected knee disabilities have resulted 
in marked interference with employment, necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards.  In the 
absence of factors suggesting an unusual disability picture, 
further development in keeping with the actions outlined in 
38 C.F.R. § 3.321(b)(1) (2005) is not warranted.  See also 38 
C.F.R. § 4.1; Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 20 percent for Osgood Schlatter's 
Disease with degenerative joint disease of the right knee, is 
denied.

An evaluation in excess of 20 percent for Osgood Schlatter's 
Disease with degenerative joint disease of the left knee is 
denied.

A 10 percent disability evaluation, for limitation of 
extension of the right knee, is granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


